[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                            No. 08-11881                    FEBRUARY 13, 2009
                        Non-Argument Calendar                THOMAS K. KAHN
                                                                 CLERK
                      ________________________

                 Agency Nos. A79-309-689, A79-309-690

HARRY RICHARD TUWO,
RITA SHERLY PAUNED,

                                                                    Petitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                          (February 13, 2009)

Before BLACK, CARNES, AND BARKETT, Circuit Judges.

PER CURIAM:
        Harry Richard Tuwo and his wife, Rita Sherly Pauned, natives and citizens

of Indonesia, seek review of the Board of Immigration Appeals’ decision to

dismiss their appeal of the Immigration Judge’s denial of their application for

asylum and withholding of removal under the Immigration and Nationality Act,

INA §§ 208, 241, 8 U.S.C. §§ 1158, 1231.1 The IJ found Tuwo ineligible for

asylum under the one-year time bar because he filed his application for asylum

over five years after he entered the United States, and he did not meet an exception

to the one-year deadline. As an alternative holding, the IJ concluded that Tuwo

ineligible for asylum because neither he nor his immediate family had experienced

persecution in Indonesia, and he failed to prove that any feared persecution was

countrywide. The IJ found Tuwo ineligible for withholding of removal because he

had failed to meet the threshold requirements for asylum.

        The BIA did not explicitly adopt the IJ’s findings, so we review the BIA’s

decision. Al-Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We review

legal challenges to the BIA’s decision de novo. Mohammed v. Ashcroft, 261 F.3d

1244, 1247–48 (11th Cir. 2001). The BIA’s factual determinations are reviewed

under the substantial evidence test, and we “must affirm the BIA’s decision if it is

supported by reasonable, substantial, and probative evidence on the record



        1
            Pauned was a derivative claimant on Tuwo’s application, so this opinion will refer to
Tuwo.
                                                   2
considered as a whole.” Al-Najjar, 257 F.3d at 1284 (quotation marks omitted).

The substantial evidence test is “deferential” and does not allow “re-weigh[ing] the

evidence from scratch.” Mazariegos v. United States Att’y Gen., 241 F.3d 1320,

1323 (11th Cir. 2001) (quotation marks omitted). “[E]ven if the evidence could

support multiple conclusions, we must affirm the agency’s decision unless there is

no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1029

(11th Cir. 2004) (en banc).

                                           I.

      Tuwo contends that we have jurisdiction to consider his asylum claim

because the IJ made a legal error in concluding that the facts presented did not fall

within the definition of changed circumstances. He does not take issue with the

IJ’s findings of fact or the BIA’s acceptance of those facts. Instead, he argues that

the IJ and the BIA ignored BIA precedent by finding that he failed to meet an

exception to the one-year time bar. Therefore, he asserts that the BIA violated his

constitutional right to due process, and we have jurisdiction under the Real ID Act,

Pub.L.No. 109-13, 119 Stat. 231.

      “We review de novo our subject-matter jurisdiction.” Sanchez Jimenez v.

United States Atty. Gen., 492 F.3d 1223, 1231 (11th Cir. 2007). An alien can

apply for asylum if he or she “demonstrates by clear and convincing evidence that

the application has been filed within 1 year after the date of the alien’s arrival in
                                            3
the United States.” INA § 208(a)(2)(B), 8 U.S.C. § 1158(a)(2)(B). However, “an

[untimely] application for asylum of an alien may be considered . . . if the alien

demonstrates to the satisfaction of the Attorney General either the existence of

changed circumstances which materially affect the applicant’s eligibility for

asylum or extraordinary circumstances relating to the delay in filing an application

within the period specified . . . .” INA § 208(a)(2)(D), 8 U.S.C. § 1158(a)(2)(D).

Even though the BIA has authority to consider an untimely asylum application

when the applicant meets an exception to the one-year deadline, “no court shall

have jurisdiction to review any determination of the Attorney General under

section 1158(a)(2).” Mendoza v. United States Att’y Gen., 327 F.3d 1283, 1287

(11th Cir. 2003) (quoting INA § 208(a)(3), 8 U.S.C. § 1158(a)(3)) (alterations and

quotation marks omitted). Under § 1158(a)(3), we do not have jurisdiction to

review the BIA’s determinations that an asylum applicant filed an untimely

application and failed to establish changed or extraordinary circumstances to

excuse his untimely filing. See id. (citing Fahim v. United States Att’y Gen., 278

F.3d 1216, 1217–18 (11th Cir. 2002)).

      The BIA found that Tuwo arrived in the United States on February 13, 1995

but did not take any affirmative steps to seek asylum until he filed an application

dated April 20, 2001. The BIA determined that Tuwo’s asylum application was



                                           4
untimely and that no exception to the one-year filing requirement applied. The

BIA’s decision was based on findings of fact about evidence of Tuwo’s family’s

situation in Indonesia as well as the country conditions. There was no error of law

or due process violation. Accordingly, we lack jurisdiction to consider whether the

BIA erred in this regard, and the petition for review as to Tuwo’s asylum claim is

dismissed.

                                           II.

      Tuwo also contends that the BIA erred in denying his application for

withholding of removal. He asserts that his life or freedom would be threatened

due to a pattern and practice of persecution of Christians in Indonesia, and if he

returns to Indonesia, he is likely to be singled out for persecution in the future

because he is Christian. He argues that the evidence shows that Indonesian

Christians are subject to religiously motivated violence in Indonesia, including

killings and forced closure of churches, and law enforcement often does nothing to

combat that violence.

      Tuwo contends that he cannot relocate within Indonesia because there is

countrywide violence against Christians, and he would face serious harm anywhere

in the country. Moreover, he asserts that the government of Indonesia’s failure to

remedy the situation and its tolerance of these abuses indicate that internal



                                           5
relocation is presumed unreasonable because the government is the persecutor or is

at least condoning persecution.

      An alien shall not be removed to a country if his life or freedom would be

threatened on account of “race, religion, nationality, membership in a particular

social group, or political opinion.” INA § 241(b)(3), 8 U.S.C. § 1231(b)(3). “An

alien seeking withholding of removal must show that it is ‘more likely than not’ he

will be subject to persecution based upon one of the five protected categories if

returned to his country.” Ruiz v. Gonzales, 479 F.3d 762, 766 (11th Cir. 2007).

“This is a more stringent standard than the ‘well-founded fear of persecution’

standard used with regard to applications for asylum.” Id. at 766 n.1 (citation

omitted).

      Tuwo does not allege past persecution, but he “may still be entitled to

withholding of removal if he can demonstrate a future threat to his life or freedom

on a protected ground in his country.” Sanchez v. United States Att’y Gen., 392

F.3d 434, 437 (11th Cir. 2004). A well-founded fear of persecution can be

established based on “specific, detailed facts showing a good reason to fear that

[the applicant] will be singled out for persecution” on account of a protected

ground. Al-Najjar, 257 F.3d at 1287 (emphasis omitted) (asylum context).

Further, the alien must show that his fear of persecution is subjectively genuine

and objectively reasonable. Id. at 1289. “An alien cannot demonstrate that he
                                          6
more-likely-than-not would be persecuted on a protected ground if the [BIA] finds

that the alien could avoid a future threat by relocating to another part of his

country.” Sanchez, 392 F.3d at 437.

      Tuwo does not claim that he was harmed in Indonesia because of his religion

or that any of his immediate family members have been harmed. The IJ found that

Tuwo failed to show that he would be singled out for persecution in Indonesia and

failed to show that he would be subject to countrywide persecution. The BIA

accepted those findings, and substantial evidence supports them. Accordingly, we

deny Tuwo’s petition.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                           7